                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    GRAHAM L. STOWE,

          Plaintiff,                                        OPINION AND ORDER
    v.
                                                              No. 18-cv-321-wmc
    GREGORY VANRYBROCK,
    MEL CHRISTIANSEN,
    MELISSA PLUMLEY,
    and KEVIN LAETSCH,

          Defendants.


         Plaintiff Graham L. Stowe filed a proposed civil complaint, seeking to proceed

against defendants on claims related to his move to a unit at the Mendota Mental Health

Institute (“Mendota”) that is not wheelchair accessible. Since plaintiff seeks to proceed in

this lawsuit in forma pauperis, the court is required to screen this complaint pursuant to 28

U.S.C. § 1915(e)(2). In addressing any pro se litigant’s complaint, the court must read the

allegations of the complaint generously. Haines v. Kerner, 404 U.S. 519, 521 (1972). Even

under this generous standard, however, this complaint must be dismissed, although the

court will give Stowe the opportunity to file an amended complaint that addresses the

deficiencies described below.




                                         OPINION

         Plaintiff Gregory Stowe, a patient at Mendota, is wheelchair bound. Stowe alleges

that he was moved to the Admission Treatment Unit (“ATU”) from December 27, 2016,




                                             1
 
through December 18, 2017, but that unit is not wheelchair accessible.1 He claims that

defendants Melissa Rumley (the ATU manager); Mel Christensen (the forensic program

director); and Director Gregory VanRybrock were all responsible for the transfer.

       Plaintiff claims that defendants violated his rights under the Americans with

Disabilities Act (“ADA”) by discriminating against him because he is disabled, and that

defendants were deliberately indifferent to his serious medical need. However, plaintiff

cannot proceed on either claim because his complaint violates Federal Rule of Civil

Procedure 8, which requires a “‘short and plain statement of the claim’ sufficient to notify

the defendants of the allegations against them and enable them to file an answer.” Marshall

v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).


I.     ADA/Rehabilitation Act

       While plaintiff claims that defendants violated his rights under the ADA, the court

will infer that he is also seeking leave to proceed on a claim under the Rehabilitation Act,

29 U.S.C. § 701 et seq. See Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012) (noting

uncertainty as to whether ADA violations that do not implicate constitutional rights may be

brought in federal court and suggesting district courts read in a Rehabilitation Act claim). Still,

he will not be allowed to proceed under either act, at least as currently pled. The ADA, 42

U.S.C. §§ 12131-12134, prohibits discrimination against qualified persons with

disabilities. To establish a violation of Title II of the ADA, a plaintiff “must prove that he

is a ‘qualified individual with a disability,’ that he was denied ‘the benefits of the services,


                                                            
1
   For purposes of this order, the court assumes the following facts based on the allegations in
plaintiff’s complaint, unless otherwise noted.

                                                2
 
programs, or activities of a public entity’ or otherwise subjected to discrimination by such

an entity, and that the denial or discrimination was ‘by reason of’ his disability.” Wagoner

v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015) (citing Love v. Westville Corr. Ctr., 103 F.3d

558, 560 (7th Cir. 1996) (citing 42 U.S.C. § 12132)).               The Rehabilitation Act is

substantially identical to the ADA; it provides that “[n]o otherwise qualified individual

with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). A claim

under § 504 of the Act has four elements: (1) an individual with a disability; (2) who was

otherwise qualified to participate; (3) but who was denied access solely by reason of

disability; (4) in a program or activity receiving federal financial assistance. Jaros v. Illinois

Dep’t of Corr., 684 F.3d 667, 671 (7th Cir. 2012).

        For purposes of screening, the court will assume that plaintiff’s need for a wheelchair

renders him “disabled” within the meaning of the first element.             However, plaintiff’s

current allegations do not satisfy either the second or third elements of the prima facie

case.   Although Mendota is considered a “public entity,” plaintiff does not claim to be

excluded from any service, program, or activity offered to other prisoners.           42 U.S.C.

§ 12132.    Indeed, the Seventh Circuit has already held that refusing to accommodate a

prisoner’s severe leg spasm condition by installing guardrails on his bed did not implicate

the ADA or the Rehabilitation Act, because “incarceration, which requires the provision of

a place to sleep, is not a ‘program’ or ‘activity.’” Bryant v. Madigan, 84 F.3d 246, 249 (7th

Cir. 1996).    Bryant also clarifies that while denying a special cell accommodation may


                                                3
 
constitute medical malpractice, because the plaintiff in that case was “not complaining of

being excluded from some prison service, program, or activity, for example an exercise

program that his paraplegia would prevent him from taking part in without some

modification of the program,” the ADA does not provide any remedy for this lack of

services.   Id. Accordingly, since plaintiff has provided no allegations suggesting that his

stay in the ATU precluded him access to any services he would be qualified for at Mendota,

he may not proceed on a claim under the ADA or the Rehabilitation Act.




II.    Eighth Amendment

       Nor can plaintiff proceed on an Eighth Amendment claim, at least on his current

allegations. A prison official who violates the Eighth Amendment in the context of a

prisoner’s medical treatment demonstrates “deliberate indifference” to a “serious medical

need.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). Forbes v. Edgar, 112 F.3d 262, 266

(7th Cir. 1997). “Serious medical needs” include (1) life-threatening conditions or those

carrying a risk of permanent serious impairment if left untreated, (2) withholding of

medical care that results in needless pain and suffering, or (3) conditions that have been

“diagnosed by a physician as mandating treatment.” Gutierrez v. Peters, 111 F.3d 1364,

1371 (7th Cir. 1997). “Deliberate indifference” encompasses two elements: (1) awareness

on the part of officials that the prisoner needs medical treatment and (2) disregard of this

risk by conscious failure to take reasonable measures.

       Here, even accepting that the fact that plaintiff’s use of a wheelchair satisfies the

serious medical need requirement, plaintiff has not pled any facts that would support a


                                              4
 
reasonable inference that any of the defendants acted with reckless disregard for that need.

Indeed, beyond alleging that he is wheelchair bound and that the ATU is not handicap-

accessible, plaintiff has not pled any facts suggesting that he actually faced any challenges,

impediments or actual physical harm as a result of his placement in the ATU. For example,

plaintiff has not pled that any of the defendants knew that he needed any sort of medical

attention related to his handicap, much less that they failed to take reasonable measures

to address that need.

       Accordingly, the court is dismissing Stowe’s complaint without prejudice, but

because Stowe’s complaint was so short on allegations, the court will give him a small

window of time within which he can file an amended complaint that corrects the

deficiencies outlined above.    Should he choose to file an amended complaint by the

deadline set forth below, the court will screen it under § 1915(e)(2). In preparing an

amended complaint, plaintiff should take care to provide specific information about exactly

how his time in ATU violated his rights under the ADA and/or the Eighth Amendment.

Plaintiff should use the legal standards set forth above as his guideline.

       Furthermore, plaintiff should draft his complaint as if he is telling a story to

someone who knows nothing about the situation.           Plaintiff should explain: (1) what

happened to make him believe he has a legal claim; (2) when it happened; (3) which

defendants did it; (4) why; and (5) how the court can assist him in relation to those events.

Plaintiff should write his allegations in separate, numbered paragraphs using short and

plain statements.




                                              5
 
                                     ORDER

    IT IS ORDERED that:

    1) Plaintiff Graham Stowe is DENIED leave to proceed on the claims outlined in
       his complaint, and the complaint is DISMISSED without prejudice for failure
       to state a claim.

    2) Plaintiff has until May 15, 2019, to file an amended complaint that corrects
       the deficiencies outlined in this opinion. If plaintiff filed a proposed amended
       complaint by that deadline, the court will take it under consideration for
       additional screening pursuant to 28 U.S.C. § 1915(e)(2). If plaintiff fails to
       submit an amended complaint as directed, then this case will be closed
       without further notice pursuant to Federal Rule of Civil Procedure 41(b).

    Entered this 24th day of April, 2019.

                                      BY THE COURT:

                                      /s/

                                      WILLIAM M. CONLEY
                                      District Judge




                                            6
 
